Citation Nr: 1117816	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  06-36 291	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for headaches, to include as secondary to service-connected tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1961 to November 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This case was previously before the Board in September 2010, at which point the case was remanded for further development.  As the appeal has been withdrawn, as discussed below, no further development is necessary.  

The Board notes that The American Legion indicated in an April 2011 statement that it no longer represents the Veteran, indicating that the Veteran no longer wishes to pursue the issue on appeal.  However, this does not constitute a revocation of the appointment of representative but, rather, a request to withdraw the appeal.  As such, The American Legion remains the authorized representative in this case. 


FINDINGS OF FACT

In April 2011, prior to the promulgation of a decision in the appeal, the Board received a written request from the Veteran's representative indicating a desire to withdraw the appeal for entitlement to service connection for headaches.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  At any time before the Board promulgates a decision, an appellant, or an appellant's authorized representative, may withdraw a substantive appeal as to any or all issues either on the record at a hearing or in writing.  38 C.F.R. § 20.204.  

Here, the Board received a written statement from the Veteran's representative in April 2011, which stated that the Veteran does not wish to seek service connection for headaches, as confirmed through an April 2011 telephone conversation with the Veteran.  The Board notes that this is consistent with notations by the agency of original jurisdiction that the Veteran indicated an intent to withdraw his appeal in a November 2010 telephone conversation.  See November 2010 letter, January 2011 supplemental statement of the case.  As a written request to withdraw the sole issue on appeal has now been received, in accordance with 38 C.F.R. § 20.204(a) and (b), there remain no allegations of error of fact or law for appellate consideration.  Therefore, the Board has no jurisdiction to review this appeal, and the appeal is dismissed without prejudice.  See 38 C.F.R. § 20.202.


ORDER

The appeal is dismissed.




		
C. TRUEBA
	Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


